           Case 1:21-cv-00647-JMF Document 28 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
DONAL MAGALIEL PEREZ MOLINA et al.,                                    :
individually and on behalf of others similarly situated,               :
                                                                       :
                                    Plaintiffs,                        :   21-CV-647 (JMF)
                                                                       :
                  -v-                                                  :        ORDER
                                                                       :
SKYLINE RESTORATION INC. d/b/a SKYLINE                                 :
RESTORATION, et al.,                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        By letter filed April 9, 2021, see ECF No. 27, the Court has been advised that Plaintiffs
and Defendants Skyline Restoration Inc., John Kalafatis, and Vasilios Pierrakis (the “Appearing
Defendants”) in this action, brought pursuant to the Fair Labor Standards Act (“FLSA”), 29
U.S.C. § 201 et seq., have reached a settlement in principle. Under the FLSA, an employer who
violates the requirement that overtime wages be paid must pay both the unpaid overtime
compensation and an additional equal amount as liquidated damages. See id. § 216(b). In the
event of a settlement and dismissal under Rule 41 of the Federal Rules of Civil Procedure, the
settlement — including any proposed attorney’s fee award — must be scrutinized by the Court to
ensure that it is fair. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015)
(holding that “stipulated dismissals settling FLSA claims with prejudice require the approval of
the district court or the DOL to take effect”); Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332,
335-36 (S.D.N.Y. 2012) (identifying factors a court may consider in evaluating the fairness and
reasonableness of a proposed FLSA settlement and the reasonableness of a proposed attorney’s
fee award).1

       Accordingly, it is hereby ORDERED that, on or before April 23, 2021 the parties must
submit the settlement agreement to the Court along with a joint letter explaining the basis for the
proposed settlement and why, if parties contemplate dismissal under Rule 41, it should be
approved as fair and reasonable, with reference to the factors discussed in Wolinsky. See
Wolinsky, 900 F. Supp. 2d at 335-36. The letter should also address, if applicable, any incentive
payments to the plaintiffs and any attorney’s fee award to plaintiffs’ counsel (with
documentation to support the latter, if appropriate).



1
        Judicial approval is not required for a settlement of FLSA claims by way of a Rule 68(a)
offer of judgment. See Mei Xing Yu v. Hasaki Rest., Inc., 944 F.3d 395, 414 (2d Cir. 2019).
Case 1:21-cv-00647-JMF Document 28 Filed 04/09/21 Page 2 of 2
